Citation Nr: 1036019	
Decision Date: 09/23/10    Archive Date: 09/30/10

DOCKET NO.  06-26 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hammer toes.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  Additionally, this 
issue was remanded by the Board for further development in 
October 2009. 

By letter dated in March 2008, the Veteran was advised that a 
videoconference hearing had been scheduled for April 2008.  The 
Veteran did not report for the hearing, nor has he provided good 
cause for his failure to report or requested to reschedule.  
Therefore, the Board will continue with a decision at this time.


FINDING OF FACT

The Veteran is not shown by the competent medical evidence of 
record to have a bilateral hammer toe disability that is 
etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

Bilateral hammer toes were not incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2009).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  

A VCAA letter dated in April 2004 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009); Quartuccio, at 187.  The 
Veteran was aware that it was ultimately his responsibility to 
give VA any evidence pertaining to the claim.  This letter 
informed him that additional information or evidence was needed 
to support his claim, and asked him to send the information or 
evidence to VA.  See Pelegrini II, at 120-121.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection for 
bilateral hammer toes, any questions as to the appropriate 
disability rating or effective date to be assigned are rendered 
moot, and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's available service treatment records and VA and 
private medical records are in the file.  All records identified 
by the Veteran as relating to this claim have been obtained, to 
the extent possible.  The Board acknowledges that the evidence of 
record reflects that the Veteran is currently receiving Social 
Security Administration (SSA) benefits.  However, there is no 
indication that the Veteran is receiving SSA disability benefits 
for his bilateral hammer toes, nor has he indicated that SSA 
records relevant to this claim exist.  Moreover, it was 
specifically noted in a July 2004 VA treatment record that the 
Veteran is receiving SSA disability benefits due to knee 
problems.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) recently held that VA's duty to assist 
the Veteran extends only to obtaining relevant records, and there 
must be a reason to believe that records may give rise to 
pertinent information to conclude that they are relevant.  See 
Golz v. Shinseki, 590 F.3d 1317 (2010).  As there is no evidence 
of record reflecting that SSA records relevant to the Veteran's 
bilateral hammer toes exist, and the Veteran has never asserted 
that such relevant records exist or that he would like VA to 
obtain such records, the Board finds that a remand to obtain such 
records is not necessary.  The record contains sufficient 
evidence to make a decision on the claim. VA has fulfilled its 
duty to assist.

With regard to claims for service connection, the duty to assist 
also includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  The Veteran was 
provided a VA examination for his bilateral hammer toes claim in 
January 2010.  The examiner reviewed the claims file, noted the 
Veteran's assertions, and thoroughly examined the Veteran.  The 
Board finds this examination report and opinion to be thorough 
and complete.  Therefore, the Board finds this examination report 
and opinion are sufficient upon which to base a decision with 
regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007) (finding that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  
II.  Analysis

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110 (West 2002).  That an injury or disease occurred in 
service is not enough; there must be chronic disability resulting 
from that injury or disease.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

The Veteran is seeking entitlement to service connection for 
bilateral hammer toes.  Specifically, he asserted in his March 
2004 claim that his hammer toes began in September 1968 and that 
he was treated by a field medic in An Khe, Vietnam.  In an 
associated statement, the Veteran asserted that he developed 
hammer toes from combat boots that were too short for his feet.

Review of service treatment records is negative for any 
complaints of or findings related to hammer toes.

VA podiatry records dated in July 2004 note hammer toes on all 
toes of the bilateral feet.  Thus, there is evidence of current 
disability.

In January 2010, the Veteran underwent a VA examination.  The 
examiner  reviewed the claims file and noted the Veteran's 
complaints of episodic foot pains for 35 years.  The Veteran 
asserted that he developed hammer toes from ill-fitting boots in 
Vietnam.  The Veteran stated that he complained and was given 
larger boots.  Upon physical examination of the Veteran and 
review of the claims file, the examiner diagnosed the Veteran 
with hammer toes, bilateral.  The examiner noted that reports of 
medical history from April 1970,  June 1974, and May 1978 all 
revealed a normal feet examination with no mention of hammertoes.  
The examiner concluded by noting that, on review of the claims 
file, he was unable to locate any records whatsoever where the 
Veteran was treated for any pedal (foot) complaints or issues on 
active duty.  Records as noted above were completely silent for 
any pedal (foot) complaints/diagnoses.  This includes a report of 
medical history dated May 1978, which was well over 5 years after 
the Veteran's Vietnam service.  The examiner determined that 
these hammer toes have no relationship whatsoever to the 
Veteran's period of service.  

Regulations provide that service connection may be granted for 
any disease diagnosed after discharge, when all evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. 3.303(d) (2009).  
Presently, there is no medical evidence of record indicating that 
the Veteran had bilateral hammer toes in service and no medical 
opinion of record relating a current diagnosis of bilateral 
hammer toes to service.  Additionally, the only medical opinion 
of record on the matter has specifically indicated that the 
Veteran's hammer toes have no relationship whatsoever to his 
period of service.   Thus, the Veteran's claim fails.  See 
Shedden, supra. 

The Board acknowledges the Veteran's contention that he developed 
bilateral hammer toes as a result of his active duty service.  
Certainly, the Veteran is competent to describe having symptoms, 
such as foot pain, and his lay assertions of a continuity of 
symptomatology are entitled to some probative weight.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); see also 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  However, even 
where a Veteran asserted continuity of symptomatology since 
service, he is not necessarily competent to establish a nexus 
between the continuous symptomatology and the current claimed 
condition.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); 
see also Voerth v. West, 13 Vet. App. 117 (1999).  In this 
instance, the Board finds the medical opinion of the VA examiner 
to be much more persuasive on the matter of the etiology of the 
Veteran's currently identified hammertoe disability than the 
Veteran's lay assertions of continuity of symptomatology since 
service.  As noted, the examiner elicited a history of 
symptomatology from the Veteran.  Upon examination of the 
Veteran, review of the Veteran's medical records, and 
consideration of the reported history of the symptomatology, the 
examiner concluded that the current disability was unrelated to 
service.  For these reasons, the Board finds the conclusions of 
the competent VA health care provider to be more probative and 
persuasive evidence as to whether the Veteran's hammertoe 
disability is related to service.  

As the preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for bilateral hammer toes must be denied.  See 
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).




ORDER

Entitlement to service connection for bilateral hammer toes is 
denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


